Citation Nr: 1716269	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-37 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include Osgood-Schlatter's disease.

2.  Entitlement to service connection for a back disability, to include as secondary to a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2009 decision determined that no new and material evidence had been received to reopen the previously denied claim for service connection for Osgood-Schlatter's disease (OSD). The January 2010 decision denied the Veteran's claim of entitlement to service connection for a back disability.  

When this matter was before the Board in July 2013, the Board found that pertinent service treatment records which had not been associated with the claims file at the time of the July 1971 denial of service connection had been subsequently obtained and associated with the claims file.  The Board noted that new and material evidence is not required to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  As these service records address facts relevant to the Veteran's claim for service connection for his bilateral knee condition, the Board found that the Veteran's claim must be reviewed on a de novo basis, without being reopened, pursuant to 38 C.F.R. § 3.156(c)(1)(i).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review, as the directives of the Board's July 2013 remand have not been adequately addressed.  Stegall v. West, 11 Vet. App. 268 (1998).

In the July 2013 remand, the Board specifically found that an earlier November 2012 VA medical examination was inadequate.  Specifically, the November 2012 VA opinion failed to address the contentions and theories by a nurse practitioner in private January 2012 opinion.  These include the likelihood that the Veteran's current knee disability was superimposed on the congenital condition of OSD, or, in the alternative, that OSD was a coincidental finding when the Veteran complained of knee pain in service, and that his in-service complaints were more likely the result of repetitive use trauma.  She noted that in-service symptoms of swollen joints were not typical of OSD, citing treatise literature provided with her opinion.  Furthermore, the nurse practitioner stated that given the Veteran's age at enlistment (20), he was past the typical age at which OSD symptoms are typical.  The Board found that the November 2012 VA examiner neglected to address these theories and the medical literature submitted with the opinion.  Furthermore, the Board noted that the VA examination report did not address findings of osteoarthritis included on several x-ray studies, instead finding that no evidence of arthritis was noted on examination.  Nor did the VA examiner address evidence of several additional diagnoses and findings contained in the record, to include a possible MCL injury, an avulsion fracture, Pellegrini-Stieda disease and Sinding-Larson-Johansen syndrome.

Pursuant to the Board's July 2013 remand, the Veteran underwent a VA orthopedic examination in May 2016.  However, the May 2016 VA examiner did not address the theories set forth in the January 2012 private medical opinion or the treatise evidence provided with the report, did not comment on the Veteran's reported history and whether it is consistent with the objective findings, and did not provide a complete explanation for his stated opinions.  Importantly, the May 2016 examination report did not adequately discuss whether the evidence of record supports a finding that any of the various knee findings identified in the record are at least as likely as not related to the Veteran's active service, to include as coincidental with the previously diagnosed OSD and/or superimposed on the OSD condition, or as a result of overuse or injury in service.  
Regrettably, the issue of entitlement to service connection for a bilateral knee disability, to include OSD, must be remanded again., as the Board finds that the May 2016 VA examination and opinion are incomplete for the purposes of adjudicating the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted in the prior July 2013 remand, the Board also deferred a decision on the issue of service connection for a back disability.  The Board noted that though the issue of direct service connection has been addressed by VA, the Veteran had effectively raised a new theory of entitlement to service connection, that of secondary causation.  The private medical opinion dated January 2012 suggested that the Veteran's back disability was caused by or aggravated by his bilateral knee disability.  Thus, the issue of entitlement to service connection for a back disability must again be deferred pending the outcome of the appeal with regard to entitlement to service connection for a bilateral knee disability, to include OSD.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the May 2016 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to obtain answers to the specific questions posed below.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.
 


The examiner is requested to clearly set forth:

a) all current disabilities of the Veteran's knees

b) for each diagnosed knee disability, the examiner must opine as to the whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee disability was incurred in/aggravated by, or is otherwise related to service.  

c) provide a discussion of the evidence of record showing bilateral knee osteoarthritis.  If the examiner finds that there is no current evidence of osteoarthritis of the knees, he/she should provide a discussion of the likely explanation for its finding on previous examinations, and any possible etiological relationship to other diagnosed knee disabilities noted in the file.

d) for each knee disability noted on examination, and for each of the following conditions noted in the evidence of record, the examiner should address whether it is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's active service, to include as coincidental with the Osgood Schlatter's disease noted during service, and/or as superimposed on the Osgood Schlatter's disease noted in service, and/or as the result of an overuse or traumatic injury in service:

	(i) MCL injury
	(ii) avulsion fracture
	(iii) Pellegrini-Stieda disease
	(iv) appearance to left patella compatible with Sinding-Larson-Johansen syndrome

e) provide a discussion and consideration of the January 2012 private medical opinion and the theories presented therein regarding the likelihood that the Veteran's complaints of knee pain and the objective findings of joint swelling reported in service are inconsistent with the typical presentation of OSD, and were more likely related due to repetitive use trauma or some other cause.  The examiner is also required to address the medical treatise evidence submitted with the January 2012 private opinion and its relevance to the Veteran's contentions.

The examiner must consider statements from the Veteran regarding the history of his knee disability, to include the onset of symptoms and nature of his complaints.  The examiner may not rely exclusively upon an absence of diagnosis or treatment during service as a basis for an opinion as to the relationship between a current disability and service. 

This opinion must be accompanied by adequate reasons and bases for its conclusions.  If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

2.   After ensuring compliance with the above instructions, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




